Title: From James Madison to Richard Rush, 20 [ca. 26] August 1815
From: Madison, James
To: Rush, Richard


                    
                        
                            Dear Sir
                        
                        Montpelier Aug. 20. [ca. 26] 1815
                    
                    I return the Ed: Review with my thanks for the opportunity of perusing the chapter on France, which has all the interest which you attach to it:

notwithstanding the occurrences subsequent to its date. On casting an eye over the Chapter on corn laws, I was surprized to see so acute & learned a Critic puzzled in a case which appeared so plain & familiar. I have noted it in the margin of page 503: and with a pencil only that it may be removed before the return of the Vol: to the owner.
                    Mr. Crawford left me this morning on his way to his family. Mr. Monroe has not returned from the Mineral Springs to which a visit was recommended by the tardy return of vigorous health.
                    I have this moment recd. in the Newspapers, the termination of the short & bloody struggle in France. The same comments probably occur to all of us. Affece. respects
                    
                        
                            James Madison
                        
                    
                